SUMMARY ORDER
Olabiyi Mohammed-Blaize (“Blaize”) appeals from the judgment of the district court (Gershon, J.), dismissing his petition for a writ of habeas corpus. Before his direct appeal, Blaize filed a habeas corpus petition challenging his illegal reentry conviction. Because Blaize’s habeas petition was filed prior to his direct appeal, the district court properly found it to be premature. See, e.g., Capaldi v. Pontesso, 135 F.3d 1122, 1124 (6th Cir.1998).
Blaize remains free to argue his current claims on appeal. Should these fail, and Blaize’s conviction become final, he would then be free to file a 28 U.S.C. § 2255 habeas petition in ordinary course. See Villanueva v. United States, 346 F.3d 55, 60 (2nd Cir.2003) (noting that “a first habeas or § 2255 petition will not be considered an adjudication on the merits for successive [petition] purposes if the [original] petition was ... dismissed as premature”).
We have considered all of Blaize’s arguments and find them to be without merit. We therefore AFFIRM the judgment of the district court.